DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 14-15, 24 and 31-32, in the reply filed on 12/21/2020 is acknowledged.  As the traversal is based on nothing more than general allegations of improper restriction without distinctly and specifically pointing out the supposed errors, the requirement is still deemed proper and is therefore made FINAL.
Claims 13, 16-23 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/01/2019 has been considered.
Drawings
The drawings submitted on 8/01/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



    PNG
    media_image1.png
    142
    244
    media_image1.png
    Greyscale

wherein X can be a bond or oxygen. Since the other carbon of the C=C double bond is not specified, it is unclear if it’s =CH2 or something else. This ambiguity is obvious because claim 32 specifies said carbon to be =CH2 when the compound is narrowed to a methylidene malonate. [By the way, claim 31 recites the compound to be a diester but also recites X to be a direct bond, which would render the compound a diketone, not a diester]. Unless the “alkene” is limited to “ethene” or “ethylene”, the following compound would be a species of the grafted polymer in claim 14:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Second, it is unclear as to what form of “grafting” is meant in claim 14. The specification gives examples of transesterification. However, the water-soluble polymer is not limited to hydroxyl-functional polymers, and the 1,1-disubstituted-1-alkene compound is not limited to diester compounds. For instance, when the X in claim 31 is a direct bond and R is an alkyl group, how is the alkene compound grafted to an arbitrary water-soluble polymer?
	Other issues include the following. Claim 24 depends from claim 14 and recites that the 1,1-disubstituted-1-alkene compound is grafted to two cations, which is not consistent with claim 14. Claim 24 appears to have been originally intended to be directed to a different invention dealing with an entity formed by bonding the 1,1-disubstituted-1-alkene compound to cations. The claim should be amended or canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 14-15, 24 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yam et al. J. Phys. Chem. C 2009, 113, 11674-11682.
Regarding claim 14, Yam et al. discloses a solution comprising the following material:

    PNG
    media_image3.png
    215
    419
    media_image3.png
    Greyscale
.
Since the moiety 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
can be viewed as 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
wherein the terminal carbon of the C=C bond is bonded to a non-hydrogen moiety, it is therefore a 1,1-disubstituted-1-alkene compound. The oligo(ethylene glycol) is a water-soluble polymer. The prior art solution in the case of, e.g., n = 4, is indeed a composition comprising a 1,1-disubstituted-1-alkene compound grafted to a water-soluble polymer. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,750,298 B1 to Bru-Magniez et al.
Regarding claim 1, Bru-Magniez et al. discloses a composition comprising a grafted copolymer prepared by doing a transesterification reaction between a poly(methylidene malonate) and a PEG monomethylether (see example 5). The grafted copolymer would be identical to the grafted polymer obtained by doing the 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In another example (example 6), Bru-Magniez et al. teaches an attachment of PEG to an ethylenically unsaturated monomer (methacrylate) before polymerizing the resulting macromonomer to obtain a grafted copolymer. Thus, while Bru-Magniez et al. discloses the post-polymerization transesterification in example 5 but not the pre-polymerization transesterification (which would result in the claimed composition), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the method in example 5 by installing PEG to the methylidene malonate monomer and then polymerizing the resulting macromonomer to obtain the grafted copolymer because the modification is analogous to the process in example 6; it 
	The so-obtained macromonomer reads on claims 15 and 31. Claim 24 is rejected along with claim 14 for the reasons explained above. Regarding claim 32, it is a product-by-process claim and the group R is not retained in the grafted polymer. Further, in the prior art example 5, the methylidene malonate monomer is the following:

    PNG
    media_image7.png
    161
    290
    media_image7.png
    Greyscale

which, after transesterifying with the PEG monoether, would give macromonomers that include those identical to the claimed grafted polymer, i.e., ones in which R = alkyl.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762